DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0287492 A1).
In regard to claims 9 and 16, Lee discloses a microelectromechanical (MEMS) device (page 4, section [0036] – page 6, section [0054], Figures 5A-6C), comprising: a fixed supporting body of semiconductor material (page 4, section [0037], Figure 5A, “501”), delimited by a rear surface (Figure 5F, re: near the under line of “CM”); a bottom dielectric region fixed with respect to the fixed supporting body and extending underneath the rear surface (page 4, section [0037], Figure 5A, “503”); a patterned region of semiconductor material (Figure 5E, “506, 526, 523”) and suspended in a cavity laterally delimited by the fixed supporting body (Figure 5F, re: space between “501” and “521”), the patterned region comprising: a central portion, which in resting conditions extends above the rear surface (Figure 5E, “615”); and a number of deformable portions, each of which is interposed between the central portion and the fixed supporting body (Figure 5E, re: portions between “523” and “526”); and an additional semiconductor region forming, together with the central portion of the patterned region, a mobile structure, the additional semiconductor region contacting the central portion of the patterned region and extending, in resting conditions, underneath the rear surface, the mobile structure being mobile with respect to the fixed supporting body, following upon deformation of the number of deformable portions (page 5, section [0053] – page 6, section [0055], Figure 5F, “710A”). 
Regarding claims 11 and 18, Lee discloses said MEMS device comprising a metal region extending on the central portion of the patterned region (page 4, section [0037], Figure . 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-8: a method for manufacturing a microelectromechanical device as claimed, .
Claims 10, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 10: a MEMS device as claimed, specifically wherein the central portion of the .
The prior art fails to teach a combination of all the claimed features as presented in claims 12-15: a MEMS projector system comprising said MEMS device as claimed, specifically comprising an optical source configured to generate an optical beam that impinges upon the metal region.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: a device as claimed, specifically wherein the central portion of the patterned region and the additional semiconductor region form a monolithic monocrystalline region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 31, 2021